Case: 21-51133   Document: 00516331187   Page: 1   Date Filed: 05/24/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                              May 24, 2022
                            No. 21-51133                     Lyle W. Cayce
                          Summary Calendar                        Clerk



   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Ereby Lujan-Madrid,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-51134
                           ____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Erbey Lujan-Madrid,

                                               Defendant—Appellant.
Case: 21-51133      Document: 00516331187            Page: 2   Date Filed: 05/24/2022

                                    No. 21-51133
                                  c/w No. 21-51134




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-544-1
                            USDC No. 4:13-CR-379-3


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Ereby Lujan-Madrid appeals his conviction and sentence for illegal
   reentry in violation of 8 U.S.C. § 1326(a) and (b), along with the revocation
   of a term of supervised release he was serving at the time of the offense. He
   has not briefed, and has therefore abandoned, any challenge to the revocation
   of supervised release or his revocation sentence. See United States v. Reagan,
   596 F.3d 251, 254-55 (5th Cir. 2010).
          For the first time on appeal, Lujan-Madrid contends that § 1326(b) is
   unconstitutional because it allows for a sentence above the otherwise
   applicable statutory maximum based on facts that are neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he raises this issue only to preserve it for further review and conceding
   correctly that it is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
   Because summary disposition is appropriate, see Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the motion is GRANTED, and
   the district court’s judgments are AFFIRMED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2